Citation Nr: 9909024	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
the provisions of Chapter 35, Title 38 U.S.C.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to June 1970.

A June 9, 1997 RO rating decision established the appellant's 
eligibility to Chapter 35, DEA benefits, for her, and her 
children, effective to May 2, 1997, as the RO determined that 
the veteran's service-connected total disability was now 
permanent in nature.  Thereafter, the veteran's dependent 
child submitted an application for DEA benefits that was 
denied on the bases of her having been over the age of 26.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the RO's October 1997, which denied 
her eligibility for Chapter 35, DEA benefits.  

The appellant spouse, had previously submitted an August 1989 
letter to the RO, that the Board now construes as a specific 
claim of entitlement to a Permanent and Total Disability 
Rating based on a timely filed June 1989,VA Form 1-9, 
substantive appeal, that incorporated such arguments and 
contentions therein.  As such, the Board finds that 
associated issues thereto are appropriate for appellate 
review as outlined in the Remand portion of its decision 
herein.    

In this regard, the Board references it's Decision of May 23, 
1990, wherein it was determined that the veteran's service 
connected disability of paranoid schizophrenia precluded him 
from gainful employment and, thus, warranted a 100 percent 
Total rating.  38 U.S.C.A. § 355; 38 C.F.R. § 3.102, Part 4, 
4.16(c), Diagnostic Code 9203 (1989). 

The Board observes that the RO's June 1997 rating decision 
potentially limited the period of eligibility of the 
veteran's child for Chapter 35, DEA benefits.  Further, based 
on a review of the RO's adjudication of identified claims 
following the appellant's August 1989 substantive appeal and 
the Board's May 1990 decision, relative to establishing a 
Total and Permanent rating, the Board finds that the claims 
in this regard had not been adequately developed.  
Establishing a Total and Permanent disability rating is an 
integral component of establishing a period of eligibility 
for Chapter 35 DEA benefits.  Thus, the RO's June 1997 rating 
decision, which established eligibility for Chapter 35 DEA 
benefits, and the effective date of permanency relative to 
the RO's October 1997 denial, are issues and decisions that 
are contingent upon the other, and thus both issues are 
inextricably intertwined.  See, Harris v. Derwinski, 1 
Vet.App. 180 (1990).  Clearly, a determination on one issue 
(Total and Permanent) could have a significant impact on the 
outcome of another issue (Chapter 35, DEA eligibility), and, 
as such issues are considered inextricably intertwined, the 
VA is required to decide those issues together.  Id. at 183.     


FINDINGS OF FACT

1.  The veteran's dependent child's date of birth is 
August [redacted], 1970.

2.  A June 9, 1997 RO rating decision established eligibility 
to DEA, effective from May 2, 1997, the date of the veteran's 
most recent VA examination.  

3.  An RO letter sent to the appellant, dated June 23, 1997, 
provided notification of eligibility for DEA benefits.  At 
that time, the veteran's child was 26 years old.

4.  A VA Form 22-5490, Application for Survivors and 
Dependents' Educational Assistance, Chapter 35, Title 38, 
U.S.C., from the veteran's child was received on August 18, 
1997.

5.  The veteran has been determined to be incompetent for VA 
purposes since May 1989.


CONCLUSION OF LAW

Basic entitlement to Chapter 35 DEA benefits is established.  
38 U.S.C.A. § 3501(a)(1)(A)(iii) (West 1991); 38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. §§ 21.3021(a); 21.3041(d)(1) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (a).  That is, the 
veteran's child has presented a claim that is plausible.

The Board initially notes that a child of a veteran is 
eligible for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, if he or she 
meets particular legal criteria.  The definition of an 
"eligible person" for purposes of Chapter 35 includes the 
child of a veteran who has a total disability permanent in 
nature and resulting from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A)(iii) (West 1991); 38 C.F.R. § 
21.3021(a) (1998).

An applicant who meets the criteria for an "eligible person" 
is entitled to educational assistance benefits for the period 
beginning with that person's 18th birthday, or the successful 
completion of the person's secondary schooling 
(Whichever occurs first), and ending with that person's 26th 
birthday in most cases. 38 U.S.C.A. § 3512(a) (West 1991); 38 
C.F.R. § 21.3041(a) (1998).  Governing legal criteria 
provide, in pertinent part, that no person is eligible for 
Chapter 35 educational assistance that reached his or her 
26th birthday on or before the effective date of a finding of 
permanent total service-connected disability.  38 C.F.R. § 
21.3040(c) (1998).  Pursuant to the provisions of 38 C.F.R. § 
21.3041(d)(1), a modified ending date is in order if the 
effective date of a permanent and total rating of the 
veteran-parent or the date of notification to him or her of 
such rating, whichever is more advantageous to the eligible 
person, occurs between the ages of 18 and 26.  In that 
instance, the ending date will be the eligible person's 26th 
birthday or 8 years from the date of happening specified in 
paragraphs (d) (1) to (7) of this section...  However, in no 
circumstance will the modified ending dated extend beyond the 
eligible person's 31st birthday. 38 C.F.R. § 21.3041(d), 
(d)(1) (1998).  (Emphasis added).

Thus, pursuant to paragraph 38 C.F.R. § 21.3041(d)(1), 
modified ending date is appropriate if the eligible applicant 
is 26 years old, when "effective date of permanent total 
rating of veteran-parent or the date of notification to him 
or her of such rating, whichever is the more advantageous to 
the eligible person."  (Emphasis added).  The appellant's 
dependent child's birth certificate shows that she was born 
in August 1970.  In a June 1997 rating decision, the RO 
determined that the veteran was entitled to a permanent and 
total disability rating effective May 2, 1997.  The appellant 
was notified of this determination on June 23, 1997.  The 
appellant was 26 years old at the time that the veteran's 
permanent and total rating became effective, and was still 26 
at the time of notification.  

In this case, the Board finds that the regulation governing 
eligibility contains a provision that permits the award of 
the benefit if the child is at age 26 at the time the 
permanency of the total rating became effective and at the 
date of notificaiton of that determination.  The record shows 
that the effective date of the veteran's permanent and total 
rating, and the notification date of such rating, fell after 
the child's 26th, but prior to her 27th birthday.  Therefore, 
the Board finds that a modified ending date (one which 
extends beyond the appellant's 26th birthday) is warranted in 
this case.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, 
to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); and 38 U.S.C. § 5107(b)


ORDER

Entitlement to Dependents' Educational Assistance (DEA) under 
the provisions of Chapter 35, Title 38 U.S.C. has been 
established as a modified ending date is in order, subject to 
applicable criteria governing the payment of DEA benefits.



REMAND

A review of the record discloses that in correspondence in 
June 1989, attached to a substantive appeal, and in an August 
1989 letter to the RO, the veteran's spouse specifically 
raised a claim of entitlement to a permanent and total 
disability rating.  At that time, and appeal to the Board was 
pending for an increased rating.  On May 23, 1990, the Board 
found that the veteran's service connected disability of 
paranoid schizophrenia precluded him from gainful employment 
and, thus, warranted a 100 percent total rating.  38 U.S.C.A. 
§ 355; 38 C.F.R. § 3.102, Part 4, 4.16(c), Diagnostic Code 
9203 (1989).  In a September 1990 rating determination, the 
RO found the veteran to be incompetent.

In October 1990, the veteran's spouse filed a claim of 
entitlement to educational assistance under Chapter 35.  In 
March 1991, the RO sent a letter to the veteran's spouse 
advising her that she and her children were eligible for 
Chapter 35 benefits.  

In March 1992, the veteran's spouse inquired as to whether 
the veteran's disability was deemed permanent and total, and 
if so, whether she and her children qualified for benefits 
under Chapter 35.  In April 1992, the RO advised the 
veteran's spouse that although the veteran was rated as 
totally disabled, the condition was not found to be 
permanent, and therefore eligibility for Chapter 35 benefits 
was not established.  There was no explanation of the 
contrary information provided her in 1991.

Following a VA examination in May 1997, the RO determined 
that the veteran's total disability was permanent.  In a June 
1997 notification letter, the RO advised the veteran's spouse 
that basic entitlement to Chapter 35 benefits was 
established. 

In light of the above, the Board finds that there are several 
matters that must be further addressed.  The RO first should 
address the status of the claims filed by the veteran's 
spouse for a permanent and total rating in June and August 
1990 and October 1990.  This should include the question of 
her authority to bring such a claim.  The RO should also 
address the status of the notification provided to the 
veteran's spouse in March 1991 that entitlement to Chapter 35 
benefits was established, and the RO should discuss the 
status of this notification in light of the subsequent rating 
determinations prior to June 1997.

With respect to the June 1997 determination, the Board has no 
dispute with the conclusion that the veteran's total 
disability should be regarded as permanent.  What is not 
clear to the Board is the precise basis for that 
determination and why the RO ascertained that the effective 
date of permanency should be May 1997. These questions are 
part and parcel with, or at least inextricably intertwined 
with, the certified appellate issue.  See, Harris v. 
Derwinski, 1 Vet.App. 180 (1990).  They also appear to 
require the RO to address the questions of the status of the 
claims for a permanency determination in 1989 and 1990 and 
the March 1991 notification letter. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be permitted to 
submit additional argument or evidence in 
support of her claim.

2.  The RO should again review the appeal 
and address the following:

(a)  The status of the claims filed by 
the veteran's spouse for a permanent and 
total rating in June and August 1990 and 
October 1990.  This should include the 
question of her authority to bring such a 
claim;

(b)  The status of the notification 
provided to the veteran's spouse in March 
1991 that entitlement to Chapter 35 
benefits was established, and the status 
of this notification in light of the 
subsequent rating determinations prior to 
June 1997;  The RO should explain why the 
concept of clear and unmistakable error 
is or is not applicable to March 1991 
notification;

 (c)  The RO should explain the analysis 
that supported the finding of permanency 
in the June 1997 rating determination and 
the reasoning as to why the effective 
date of the finding of permanency should 
be May 1997 rather than an earlier date.  

3.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case, with 
the appropriate laws and regulations.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


